                                                                                       Filed 12/4/2020 10:58 AM
                    Case 6:21-cv-00142-ADA-JCMCivil
                                                Document
                                                    Action No.1-5  Filed 02/11/21 Page 1
                                                               6:21-cv-142                of 9Staton, District Clerk
                                                                                       Joanna
                                                                                                       District Court - Bell County, TX
          C                                                                                            by Melissa Wallace , Deputy

                                                               321,426-B
                                                CAUSE NO.________________

              BYRON ZULAUF,                                   §                       IN THE DISTRICT COURT
              PLAINTIFF,                                      §
                                                              §
              vs.                                             §                  146
                                                                                   ___TH JUDICIAL DISTRICT
                                                              §
              RAYMOND M. GONZALEZ AND                         §
              DTL TRANSPORTATION LLC,                         §
              DEFENDANTS                                      §
                                                              §                              BELL COUNTY, TEXAS


                                     PLAINTIFF’S ORIGINAL PETITION,
                               TRCP 193.7 NOTICE OF SELF-AUTHENTICATION,
                    TRCP 194.2 REQUESTS FOR DISCLOSURE AND ATTACHED DISCOVERY


            TO THE HONORABLE JUDGE OF SAID COURT:

                     NOW COMES BYRON ZULAUF, hereinafter referred to by name or as Plaintiff, and

            complains of RAYMOND M. GONZALEZ AND DTL TRANSPORTATION LLC,

            hereinafter referred to by names or as Defendants, and for cause of action would respectfully show

            unto the Court as follows:

                                                          I.
                                               DISCOVERY CONTROL PLAN

            1.       Plaintiff intends that discovery be conducted pursuant to LEVEL 3 of RULE 190 of the

            TEXAS RULES OF CIVIL PROCEDURE.

                                                               II.
                                                             PARTIES

            2.       Plaintiff BYRON ZULAUF (DL No.xxxxx898, SSN xxx-xx-x886) is an individual

            residing in Williamson County, Texas.

            3.       Defendant RAYMOND M. GONZALEZ is an individual residing in Randolph County,

            Texas, and may be served with process at P.O. Box 756 Randleman, North Carolina 27317.

            BYRON ZULAUF VS. RAYMOND M. GONZALEZ AND DTL TRANSPORTATION LLC                              PAGE 1 OF 9
            Plaintiff’s Original Petition, TRCP 193.7 Notice, RFD, with Attached Discovery


                                                                   12/7/2020
 FWDfrom
Copy TO CC  12/07/2020 MW
         re:SearchTX
                    Case 6:21-cv-00142-ADA-JCM Document 1-5 Filed 02/11/21 Page 2 of 9


             4.      Defendant DTL TRANSPORTATION LLC is a domestic operation authorized to do

             business in Texas, and may be served with process through its registered agent, Don Felder at 7301

             Overland Rd., Orlando, Florida 32810.

                                                            III.
                                                   JURISDICTION & VENUE

             5.      This Court has jurisdiction over the parties because the amount in controversy is within the

             jurisdictional limits of this Court. Additionally, this Court has jurisdiction over the parties because

             Defendant is a Texas resident and/or does business in the State of Texas.

             6.      Venue is proper in Bell County in this cause pursuant to § 15.002(a)(1) of the CIVIL

             PRACTICE & REMEDIES CODE because the incident which forms the basis of this lawsuit occurred

             in Bell County, Texas.

                                                                IV.
                                                               FACTS

             8.      On or about May 15, 2019, Plaintiff Byron Zulauf was operating a Mac Tractor Trailor in

             a lawful manner while traveling south on IH-35 in Temple, Bell County, Texas when his vehicle

             was suddenly, violently, and without warning struck on the driver’s side by defendant

             RAYMOND M. GONZALEZ was operating a Tractor Trailor that was owned by Defendant

             DTL TRANSPORTATION LLC and failed to keep a proper lookout and make a safe movement

             on the roadway.



                                                       V.
                                            CAUSES OF ACTION AGAINST
                                         DEFENDANT RAYMOND M. GONZALEZ

             A.      NEGLIGENCE

             9.      The occurrence made the basis of this suit, reflected in the above paragraphs, and the

             BYRON ZULAUF VS. RAYMOND M. GONZALEZ AND DTL TRANSPORTATION LLC                            PAGE 2 OF 9
             Plaintiff’s Original Petition, TRCP 193.7 Notice, RFD, with Attached Discovery




Copy from re:SearchTX
                    Case 6:21-cv-00142-ADA-JCM Document 1-5 Filed 02/11/21 Page 3 of 9


             resulting injuries and damages of Plaintiff were proximately caused by the negligent conduct of

             the Defendant RAYMOND M. GONZALEZ, who operated the vehicle he was driving in a

             negligent manner by violating the duty which he owed the Plaintiff to exercise ordinary care in the

             operation of his motor vehicle in one or more of the following respects:

                     a.       failing to keep a proper lookout or such lookout, which a person of ordinary
                              prudence would have maintained under same or similar circumstances;

                     b.       failing to timely apply the brakes of the vehicle in order to avoid the collision in
                              question;

                     c.       failing to turn the vehicle in an effort to avoid the collision in question;

                     e.       failing to blow horn warning of imminent danger;

                     f.       failing to maintain an assured, clear distance so as to avoid striking the vehicle in
                              front of him; and

                     g.       failing to make a safe lane change.



             10.     Each of these acts and/or omissions, whether taken singularly or in any combination

             constitutes negligence and negligence per se and gross negligence which proximately caused the

             collision and injuries and other losses as specifically set forth herein.

             B.      NEGLIGENCE PER SE

             11.   Further, Defendant failed to exercise the mandatory standard of care in violation of
             V.T.C.A. Transportation Code, §545.103 pursuant to the negligence Per Se Doctrine which
             mandates that:

                     §545.103 Safely Turning:

                              An operator may not turn the vehicle to enter a private road or driveway,

             otherwise turn the vehicle from direct course, or move right or left on a roadway unless

             movement can be made safely.



             BYRON ZULAUF VS. RAYMOND M. GONZALEZ AND DTL TRANSPORTATION LLC                                 PAGE 3 OF 9
             Plaintiff’s Original Petition, TRCP 193.7 Notice, RFD, with Attached Discovery




Copy from re:SearchTX
                    Case 6:21-cv-00142-ADA-JCM Document 1-5 Filed 02/11/21 Page 4 of 9




             12.     Each of these acts and/or omissions, whether taken singularly or in any combination

             constitutes negligence and negligence per se and gross negligence which proximately caused the

             collision and injuries and other losses as specifically set forth herein.

             C.      GROSS NEGLIGENCE

             13.     Defendant's negligent conduct was more than momentary thoughtlessness or inadvertence.

             Rather, the acts and/or omissions by Defendant outlined in the above paragraphs constitute gross

             negligence as that term is defined in §41.001(11) of the CIVIL PRACTICE & REMEDIES CODE.

             Defendant's conduct involved an extreme degree of risk, considering the probability and

             magnitude of the potential harm to the Plaintiff. Defendant had actual, subjective awareness of

             the risk involved but, nevertheless, proceeded in conscious indifference to the rights, safety, or

             welfare of the Plaintiff or others similarly situated.

             14.     The above acts and/or omissions were singularly and cumulatively the proximate cause of

             the occurrence in question and the resulting injuries and damages sustained by Plaintiffs.

                                                      VI.
                                           CAUSES OF ACTION AGAINST
                                       DEFENDANT DTL TRANSPORTATION LLC

             A.      RESPONDEAT SUPERIOR

             15.     At all times material hereto, all the agents, servants, and employees for Defendant, who

             were connected with the occurrence made the subject of this suit, were acting within the course

             and scope of their employment or official duties and in furtherance of the duties of their office or

             employment. Defendant’s agents, servants, and employees negligently permitted the dangerous

             operation of the tow truck, negligently or willfully allowed such action to continue, and negligently

             or willfully failed to warn Plaintiff of the unsafe condition of the premises. This condition existed

             BYRON ZULAUF VS. RAYMOND M. GONZALEZ AND DTL TRANSPORTATION LLC                          PAGE 4 OF 9
             Plaintiff’s Original Petition, TRCP 193.7 Notice, RFD, with Attached Discovery




Copy from re:SearchTX
                    Case 6:21-cv-00142-ADA-JCM Document 1-5 Filed 02/11/21 Page 5 of 9


             despite the fact Defendant or Defendant’s agents, servants, and employees knew or should have

             known of the existence of the condition and that there was a likelihood of a person being injured,

             as occurred to Plaintiff. Therefore, Defendant is further liable for the negligent acts and omissions

             of its employees under the doctrine of Respondeat Superior.

             16.     Each and all of the foregoing acts and/or omissions of the agents, servants, and employees

             for Defendant were negligent and constituted negligence and were each and all the proximate cause

             of the incident which forms the basis of this suit, and was a proximate cause of Plaintiff’s injuries

             and damages.

             B.      GROSS NEGLIGENCE

             17.     Defendant's negligent conduct was more than momentary thoughtlessness or inadvertence.

             Rather, the acts and/or omissions by Defendant outlined in the above paragraphs constitute gross

             negligence as that term is defined in §41.001(11) of the CIVIL PRACTICE & REMEDIES CODE.

             Defendant's conduct involved an extreme degree of risk, considering the probability and

             magnitude of the potential harm to the Plaintiff. Defendant had actual, subjective awareness of

             the risk involved but, nevertheless, proceeded in conscious indifference to the rights, safety, or

             welfare of the Plaintiff or others similarly situated.

             18.     The above acts and/or omissions were singularly and cumulatively the proximate cause of

             the occurrence in question and the resulting injuries and damages sustained by Plaintiffs.



                                                               VII.
                                                             DAMAGES

             19.     As a direct and proximate result of the collision and the negligent conduct of the

             Defendants, Plaintiff BYRON ZULAUF suffered bodily injuries as reflected in the medical



             BYRON ZULAUF VS. RAYMOND M. GONZALEZ AND DTL TRANSPORTATION LLC                           PAGE 5 OF 9
             Plaintiff’s Original Petition, TRCP 193.7 Notice, RFD, with Attached Discovery




Copy from re:SearchTX
                    Case 6:21-cv-00142-ADA-JCM Document 1-5 Filed 02/11/21 Page 6 of 9


             records from the health care providers that have treated the injuries since the collision. The injuries

             may be permanent in nature. The injuries have had an effect on the Plaintiff’s health and well-

             being. As a further result of the nature and consequences of his injuries, the Plaintiff has suffered

             and may continue to suffer into the future, physical pain and mental anguish.

             20.     As a further result of all of the above, Plaintiff has incurred expenses for his medical care

             and attention in the past and may incur medical expenses in the future to treat his injuries.

             21.     Plaintiff has also suffered losses and damages to his personal property, including but not

             limited to damage to his vehicle for which he has never been compensated.

             22.        By reason of all of the above, Plaintiff has suffered losses and damages in a sum within

             the jurisdictional limits of this Court for which he now sues.

             24.     Plaintiff asserts that the amount of any monetary damages awarded to Plaintiff should be

             decided by a jury of Plaintiff’s peers. However, RULE 47 of the TEXAS RULES OF CIVIL PROCEDURE

             requires Plaintiff to affirmatively plead the amount of damages sought. Pursuant to RULE 47 of the

             TEXAS RULES OF CIVIL PROCEDURE, Plaintiff seeks monetary relief OVER ONE MILLION AND

             00/100 DOLLARS ($1,000,000.00) and a demand for judgment for all the other relief to which

             Plaintiff is justly entitled at the time of filing this suit, which, with the passage of time, may change.


                                                                VIII.
                                                             INTEREST

             24.     Plaintiff further requests both pre-judgment and post-judgment interest on all his damages

             as allowed by law.




             BYRON ZULAUF VS. RAYMOND M. GONZALEZ AND DTL TRANSPORTATION LLC                               PAGE 6 OF 9
             Plaintiff’s Original Petition, TRCP 193.7 Notice, RFD, with Attached Discovery




Copy from re:SearchTX
                    Case 6:21-cv-00142-ADA-JCM Document 1-5 Filed 02/11/21 Page 7 of 9


                                                          IX.
                                                 DEMAND FOR JURY TRIAL

             25.     Plaintiff demands a trial by jury. Plaintiff acknowledges payment this date of the required

             jury fee

                                                          X.
                                                REQUEST FOR DISCLOSURE

             26.     Pursuant to RULE 194 of the TEXAS RULES OF CIVIL PROCEDURE, Defendants are requested

             to disclose, within fifty (50) days of service hereof, the information and material described in each

             section of RULE 194.2.

                                                         XI.
                                           NOTICE OF SELF-AUTHENTICATION

             27.     Pursuant to RULE 193.7 of the TEXAS RULES OF CIVIL PROCEDURE, Defendants are hereby

             noticed that the production of any document in response to written discovery authenticates the

             document for use against that party in any pretrial proceeding or at trial.

                                                          XII.
                                                   ATTACHED DISCOVERY

             22.     Attached to Plaintiff’s Original Petition, are the following written discovery requests to which

             Defendants are requested to answer/respond within fifty (50) days of service hereof:

                     a.       Plaintiff’s First Set of Interrogatories to Defendant RAYMOND M. GONZALEZ
                     b.       Plaintiff’s First Requests for Production to Defendant RAYMOND M. GONZALEZ
                     c.       Plaintiff’s First Requests for Admissions to Defendant RAYMOND M. GONZALEZ
                     d.       Plaintiff’s First Set of Interrogatories to Defendant DTL TRANSPORTATION LLC
                     e.       Plaintiff’s First Requests for Production to Defendant DTL TRANSPORTATION
                              LLC
                     f.       Plaintiff’s First Requests for Admissions to Defendant DTL TRANSTPORTATION
                              LLC




             BYRON ZULAUF VS. RAYMOND M. GONZALEZ AND DTL TRANSPORTATION LLC                             PAGE 7 OF 9
             Plaintiff’s Original Petition, TRCP 193.7 Notice, RFD, with Attached Discovery




Copy from re:SearchTX
                    Case 6:21-cv-00142-ADA-JCM Document 1-5 Filed 02/11/21 Page 8 of 9


                                                      XIII.
                                       DESIGNATED E-SERVICE EMAIL ADDRESS

                     The following is the undersigned attorney’s designated E-Service email address for all e-

             served documents and notices, filed and unfiled, pursuant to Tex. R. Civ. P. 21(f)(2) & 21a: jzuniga-

             svc@tjhlaw.com. This is the undersigned’s only E-Service email address, and service through any

             other email address will be considered invalid.

                                                                XIV.
                                                              PRAYER

                     WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that the Defendants be

             cited to appear and answer, and on final trial hereafter, the Plaintiff has judgment against the

             Defendants in an amount within the jurisdictional limits of this Court, together with all pre-

             judgment and post-judgment interest as allowed by law, costs of Court, and for such other and

             further relief to which Plaintiff may be justly entitled by law and equity, including, but not limited

             to:

                     1.       Pain and suffering in the past;
                     2.       Pain and suffering in the future;
                     3.       Mental anguish in the past;
                     4.       Mental anguish in the future;
                     5.       Past medical expenses;
                     6.       Future medical expenses;
                     7.       Physical impairment in the past;
                     8.       Physical impairment in the future;
                     9.       Physical disfigurement in the past;
                     10.      Physical disfigurement in the future;
                     11.      Lost wages in the past;
                     12.      Loss of future wage earning capacity;
                     13.      Property damage;
                     14.      Loss of use;
                     15.      Pre-judgment interest;
                     16.      Post-judgment interest; and
                     17.      Exemplary damages;




             BYRON ZULAUF VS. RAYMOND M. GONZALEZ AND DTL TRANSPORTATION LLC                           PAGE 8 OF 9
             Plaintiff’s Original Petition, TRCP 193.7 Notice, RFD, with Attached Discovery




Copy from re:SearchTX
                    Case 6:21-cv-00142-ADA-JCM Document 1-5 Filed 02/11/21 Page 9 of 9




                                                                RESPECTFULLY SUBMITTED,

                                                                LAW OFFICES OF THOMAS J. HENRY
                                                                521 STARR STREET
                                                                CORPUS CHRISTI, TEXAS 78401
                                                                PHONE: (361) 985-0600; FAX: (361) 985-0601



                                                                BY:     ____________________________
                                                                        JESUS ZUNIGA
                                                                        STATE BAR NO. 24106629
                                                                         *email: jzuniga-svc@tjhlaw.com
                                                                        ATTORNEYS FOR PLAINTIFFS
                                                                        * service by email to this address only




             BYRON ZULAUF VS. RAYMOND M. GONZALEZ AND DTL TRANSPORTATION LLC                            PAGE 9 OF 9
             Plaintiff’s Original Petition, TRCP 193.7 Notice, RFD, with Attached Discovery




Copy from re:SearchTX
